

116 HRES 371 IH: Recognizing the 10th anniversary of Outdoor Afro.
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 371IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Thompson of California (for himself and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the 10th anniversary of Outdoor Afro. 
Whereas Outdoor Afro started as a blog about nature in 2009 and has grown into a cutting-edge nationwide network with volunteer leaders in 30 States, guiding hundreds of outdoor events each year based on a simple mission to celebrate and inspire African-American connections to nature through recreational activities like camping, hiking, birding, fishing, gardening, skiing, and more; Whereas, in the past 10 years, Outdoor Afro, a national nonprofit organization, has cultivated and trained more than 200 outdoor leaders, leading thousands of outdoor events, and reaching well over 150,000 participants; 
Whereas Outdoor Afro has disrupted the false perception that African Americans do not have a relationship with nature and is inspiring access to the most pristine nature as well as urban nature, including local parks, trails, and open spaces; Whereas Outdoor Afro not only promotes a healthy lifestyle, it also helps communities find healing, connect to Black history found in many natural areas, and inspires an increased desire to protect vulnerable public lands for all to enjoy; 
Whereas Outdoor Afro has shifted the visual representation of who can connect with and lead in the outdoors by offering activities such as hiking, biking, camping, environmental education, conservation stewardship, and more; Whereas Outdoor Afro held its first international expedition in 2018 to climb Mt. Kilimanjaro in Tanzania, which was widely covered in the media; 
Whereas Outdoor Afro is engaging millions of people through digital outreach by reaching 50,000 people per day and is changing the narrative of who engages in the outdoors by posting thousands of photos and stories; Whereas Outdoor Afro’s growing network mostly comprises college-educated, civically engaged men and women, many who plan and act on behalf of children and senior community members, thereby restoring African-American leadership in nature back to the home; 
Whereas more than any other group, African Americans turn to Outdoor Afro for advice on where to recreate, which outdoor gear to use, and which causes need our greatest attention; and Whereas 2019 marks the 10th year since Outdoor Afro has established itself as a community that supports reconnecting African Americans with natural spaces and one another through recreational activities: Now, therefore, be it 
That the House of Representatives— (1)supports the recognition of the 10th anniversary of Outdoor Afro; and 
(2)commends the leadership of Outdoor Afro for changing the face of conservation by leading the way for inclusion in outdoor recreation and nature for all. 